PER CURIAM.
Petitioner seeks a belated appeal of the judgment and sentence rendered on December 11, 2008, in Leon County Circuit Court case number 2003-234. In response to an order to show cause, the state concedes that petitioner is entitled to a belated appeal. Therefore, the petition for belated appeal is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WOLF, C.J., DAVIS and HAWKES, JJ., concur.